i ee
Case 5:19-cv-05025-TLB Document 84 _ Filed 07/21/21 Page 1 of 1 PagelD #: 629

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

SEAN HARRISON, individually and on

behalf of all others similarly situated PLAINTIFF

Vv. CASE NO. 5:19-CV-5025

HOG TAXI, LLC, MELISSA REYNOLDS,

and TIMOTHY REYNOLDS DEFENDANTS
JUDGMENT

Pursuant to the Court’s Opinion and Order (Doc. 83), IT IS HEREBY ORDERED
AND ADJUDGED that Plaintiff Sean Harrison and the opt-in members of the collective
action (collectively, “Plaintiffs”) are awarded a total of $40,193.55 against Defendant Hog
Taxi, LLC.’ Post-judgment interest on this amount is imposed pursuant to 28 U.S.C. §

1961. The entire amount is due and payable neers

IT IS SO ORDERED AND ADJUDGED on this ie day of July, 20

LOY BROO
UNITED STAT ISTRICT JUDGE

 

 

1 This reflects the total amount of $40,593.55 due to Plaintiffs and Plaintiffs’ counsel,
minus the amount of $400 that Hog Taxi has already paid.
